                                          Case 4:19-cv-05664-HSG Document 24 Filed 07/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NAMON TAYLOR,                                      Case No. 19-cv-05664-HSG
                                   8                    Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE ANSWER TO ORDER
                                   9             v.                                         SHOW CAUSE
                                  10     GEORGE JAIME,                                      Re: Dkt. No. 23
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to file his answer

                                  14   to the Order to Show Cause is GRANTED. Dkt. No. 23. Respondent shall file his answer by

                                  15   August 12, 2020. If petitioner wishes to respond to the answer, he shall do so by filing a traverse

                                  16   with the Court and serving it on respondent within thirty-five (35) days of receipt of the answer.

                                  17          This order terminates Dkt. No. 23.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 7/28/2020

                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
